Citation Nr: 1544868	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  15-11 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

2. Entitlement to service connection for a gastrointestinal disorder, to include as related to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

T.M. Gillett, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran initially filed separate claims for service connection for posttraumatic stress disorder (PTSD) and anxiety. However, as the Veteran essentially is seeking service connection for any psychiatric disorder caused or permanently aggravated by service or his service-connected disabilities, the claims should be classified as one of service connection for a psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this Veteran's appeal should take into consideration these electronic records (electronic claims file).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The evidence indicates that the Veteran served in combat zones and recently has been diagnosed with psychiatric disorders, to specifically include anxiety. A VA examination is necessary to determine if the Veteran has a psychiatric disorder related to service, to include PTSD. A VA examination is also necessary to determine if the Veteran has a stomach disorder either related to service or secondary to a service-connected psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Afford the Veteran with a VA psychiatric examination to be conducted by a qualified examiner to determine the nature and etiology of the claimed psychiatric disorder. The examiner should be provided access to the electronic claims file. 

The examiner is to note that VA has conceded that the Veteran served in combat zones during service, to include Tunisia and Naples. In reviewing the file, the examiner should also note:

a. The 391st Aviation Signal Company's historical documents included in the claims file; and

b. The Veteran's lay statements regarding his service.

After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinions:

a. Is any diagnosed psychiatric disorder, other than PTSD, related to service or any incident of service?

b. If a diagnosis of PTSD is deemed appropriate, is there a link between the current disorder and any stressor involving fear of hostile military or terrorist activity?

The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

2. After accomplishing the above, afford the Veteran with a VA medical examination to be conducted by a qualified examiner to determine the nature and etiology of the claimed gastrointestinal disorder. The examiner should be provided access to the electronic claims file. All necessary testing should be conducted. 

In reviewing the file, the examiner should note the Veteran's lay statements regarding the presence of "nervous stomach" and bowel irritation symptomatology during and after service.

After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinions:

a. Is any currently diagnosed gastrointestinal disorder related to service or any incident of service?

b. Was any currently diagnosed gastrointestinal disorder caused or permanently aggravated beyond its normal progression by a diagnosed psychiatric disorder found to be related to service in the psychiatric examination requested in this Remand?

The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

3. After any further development deemed necessary, readjudicate the Veteran's claims. If the benefits on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




